   Case 2:19-cv-00790-TPB-NPM Document 6-1 Filed 11/15/19 Page 1 of 1 PageID 61




August 12, 2019

To Whom It May Concern:

Karen Morris (DOB: 12/07/1959) is currently a patient of mine at Core Revitalizing
Center and has been under my care since December 2013 (when she was seen through
MCR Health Services). I am intimately familiar with her history and with the functional
limitations imposed by her emotional/mental health-related issue. Ms. Morris’s
conditions meet the definition of disability under the Americans with Disabilities Act, the
Fair Housing Act, and the Rehabilitation Act of 1973.

Due to this emotional disability, Ms. Karen Morris has certain limitations in coping with
what would otherwise be considered normal, but significant day to day situations. To
help alleviate these challenges and to enhance her day to day functionality, I have
prescribed Ms. Morris to obtain an emotional support animal (chickens - Road Island
Reds). The presence of these animals are necessary for the emotional/mental health of
Ms. Morris because their presence will mitigate the symptoms she is currently
experiencing.

I am licensed by the State of FL to practice psychiatry. My license number is ME106123.

Thank you in advance for your assistance/accommodations.

Respectfully,



Tariq Halim, MD
ABPN Board-Certified General Psychiatrist
FL Lic# ME106123 (exp: 01/2020)
